Title: To George Washington from John Carlyle, 12 January 1756
From: Carlyle, John
To: Washington, George



Alexandria, Jany 12 1756
Dr Sir

I Wrote you the 9th Inst. Acquainting you of the Arrival of the Cloathing. They are landed at Malbrough In Maryland, & I have Sent Six Wagons to bring their Loads & Expect them on Saturday Evening. I thought it better to Land them their at this Season of the Year & Trust to Land rather than Watter Carrage & Yr Men Will be upon a Certainty of Getting Cloathed 14 days Sooner & phaps a Month if a Spell of bad Weather should Sett in—

               
                  
                  £
                  shs.
                  p
               
               
                  The Goods Contracted for Amounts to
                  3944.
                  17.
                  4
               
               
               
                  The Blankets Camp Kettles Canteens Spare Shoes & Stockins & Shirts ⅌ yr Second order Amounts to
                  997.
                  10.
                  6
               
               
               
                  
                  £4942.
                  15.
                  10
               
            
Inclosed is a true Copy of the Invoyce of goods you desired might be Sent for in order to Supply the Officers &c. & As I then told you I woud referr the Profit to you I have Stated on the Other Side the real Cost & as I send You the Genuin Cost I am In hopes You’l Not think me Unreasonable to Expect 100 ⅌ Ct Cury on the Nt first Cost, & ready money or a few Months Credit, Remittances must be made & Must give As Little Credit As possable, I woud Not take Less than 125 In our own Store of any other Person for the Same Goods, they Are rely Cheap & Good of their Kind.
I Expected before this Mr Lewis Woud Wrote Me he had purchased Negro’s for You At Col. Lomax Sale, but As he did Not, I Yesterday purchased Two Men & a Woman for You & a boy for Myself & yr Brothr John thought yours a Good Bargin at 86£ Sterling, to be paid the 1st of March Next In Bills of Exche or Pistoles at 16/6 Ster. or Pcs. of Eight at 4/6 it woud be Most for Your Advantage to gett the Latter but Where I Cannot Advise they Coud Not Take Our paper at any rate & I thought them So Good a bargin I did Not Care to Miss them, & took a Little time to pay it In I hope you’l have Good Luck with them.
You have Gott ten hogsheads of Tobacco on board Thompson & Two more to Inspect & Ship. She Will Go Away Soon & may be Ashured I will Send a Second Copy of your Invoice & Additions by her—Two hogsheads of yr Mt Vernon Crop is Come here, & Capt. Copythorne having a Sloop Loading to go round to a Ship in Rappahanock for Mr Knox at Bristol I have Lete him have those two hogsheads & Shall Send home Yr Bristol Invoice by that Ship & as yr Tobacco Comes In & We have Oppertunitys Shall Ship them As Directed.
I am hourly Expecting orders What Goods to Send You Up first. & With My hearty Wishes for Your health &c. In which Mrs Carlyle Joyns & Compts to all the Officers I am Known too. I remain Yr Most Obedt Servant

John Carlyle

